Title: To John Adams from C. W. F. Dumas, 18 February 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
La haie 18e. fevr. 1783

J’ai le plaisir de pouvoir vous donner enfin de bonnes nouvelles de Mr. votre fils. Le billet suivant m’a été écrit avant hier matin par Mr. Visscher
“J’ai vu une Lettre” Elle est de Mr. Van Der Borgh, Envoyé de cette rep. à Stockholm, à Mr. son frere ici. “de Stockholm du 31e. Janv. dans laquelle je trouve les Lignes suivantes, qui peuvent interesser Mr. Adams:—Le jeune Adams est allé passer l’hyver à Gottembourg & à Coppenhague. Je conjecture qu’il étoit déjà parti de Stockholm avant le 19 de Janvier” sans quoi Mr. Van der Borg l’auroit chargé d’une Lettre pour Mr. Visscher.
16 fevr. 1783 “J’ai l’honneur &c. C. Visscher”
Or com̃e Mr. D’Asp a écrit non seulement à Coppenhague, mais aussi à Elseneur & à Gothenbourg, je ne doute pas que nous n’ayions bientôt de ses nouvelles directes, & qu’il ne se mette incessam̃ent en chemin pour venir ici, ou Made. Dumas & moi nous en aurons si bon soin, que vous n’aurez plus d’inquiétude sur son sujet.
Je vois dans un de nos papiers Hollandois, à l’Article de Paris que sans nous avertir que vous nous quitterez, on nous annonce un autre Ministre, Mr. Faulkner. S’il en étoit quelque chose, com̃e je n’ai pas l’honneur de le connoître, pas même de nom, ayez la bonté de m’instruire.

Je suis avec grand respect, / Monsieur votre très-humble / & très obeissant serviteur
Dumas

Ayez la bonté Monsieur de cacheter & faire rendre l’incluse à Mr. De Lynde.
P. S. Ma Lettre étoit fermée, & alloit partir, lorsque Mr. Pe. Alexe. Boué, Négociant de Hambourg, s’est présenté pour la seconde fois depuis 15 jours, avec une Lettre de change tirée par Mr. Charles Harras sur Votre Excellence, a l’ordre de Mr. Lagau Consul de France à Hambourg, de 50 Ducats, en date du 24 Décembre; & une Lettre de Mr. Lagau pour V. E. que voici. Il gardera celle de Change jusqu’à ce que vous m’honoriez de vos ordres pour que je la lui paie, ou pour la renvoyer, faute de paiement, à Mr. Lagau, sans protest pourtant. 
Translation
Sir
The Hague, 18 February 1783

I have the pleasure of finally being able to give you good news of your son. The following note was written to me the day before yesterday by Mr. Visscher:
“I have seen a letter”—it is from Mr. Van der Borch, the republic’s envoy to Stockholm, to his brother here—“from Stockholm on 31 January. It contains the following lines, which may be of interest to Mr. Adams: ‘Young Adams went to spend the winter in Göteborg and Copenhagen.’ I would surmise he had already left Stockholm before 19 January,” or Mr. Van der Borch would have given him a letter for Mr. Visscher.
16 February 1783 “I have the honor, etc. C. Visscher”
Now, since Mr. Asp has written not only to Copenhagen but also to Elsinore and Göteborg, I have no doubt that we shall soon have direct news of him and that he shall set off instantly for The Hague. Madame Dumas and I shall take such good care of him that you need have no further worries on his count.
I see in one of our Dutch papers a report from Paris announcing another minister, Mr. Faulkner. No one has warned us you would be leaving. If indeed this is true, since I have not the honor of knowing the gentleman, even by name, do please inform me of it.
I am with great respect, sir, your very humble and very obedient servant
Dumas

Please be so kind, sir, as to seal and pass on the enclosed letter to Mr. De Lynden.
P.S. My letter was already closed and about to leave when Mr. Pierre Alexandre Boué, a merchant from Hamburg, came to see me for the second time in fifteen days, with a bill of exchange dated 24 December for fifty ducats drawn by Mr. Charles Harras on your excellency, to the order of Mr. Lagau, French consul at Hamburg, as well as a letter for your excellency from Mr. Lagau, which I enclose. Mr. Boué will keep the letter of exchange until you favor me with orders to pay him or send it back without payment to Mr. Lagau without protest.